Citation Nr: 9901291	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for a 
heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes to the Board of Veterans Appeals (Board) 
from a June 1995 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for a heart disability.  In 
January 1998, the Board remanded the case to the RO in order 
for a hearing to be conducted by a member of the Board at the 
RO (i.e. a Travel Board hearing).  By a letter dated in 
August 1998, the veteran withdrew his hearing request.  The 
case was subsequently returned to the Board.

In a December 1998 written presentation, the veteran's 
representative appears to be raising a claim for secondary 
service connection for a heart disability.  As this issue has 
not been adjudicated by the RO, it is not in appellate status 
and will not be addressed by the Board.  Such issue is 
referred to the RO for appropriate action.

 
FINDING OF FACT

In a decision dated in February 1982, the Board denied 
service connection for a heart disability.  Evidence received 
since this decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a heart disability; and the 
February 1982 Board decision is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1942 to 
October 1945.  A review of his service medical records shows 
that on medical examination performed for enlistment purposes 
in October 1942, his cardiovascular system was normal, a 
chest X-ray study was acceptable, and his blood pressure was 
122/70.

A September 1944 treatment note shows that the veteran was 
placed under observation for complaints of dizziness and 
blackouts.  A September 1944 note shows that the veteran 
reported dizzy spells during the past month; the examiner 
noted that the veteran did not lose consciousness and was 
never hospitalized, with no other symptoms except 
nervousness.  A complete physical examination was essentially 
negative, and the tentative diagnosis was eye strain.  His 
blood pressure was tested, and was recorded at 110/70 and  
108/64.  The next day, his blood pressure was 110/68.  The 
following day, it was tested at 106/68 and 104/70.  The next 
day, the veteran reported no symptoms other than eye pain, 
and the following day he was referred for evaluation of his 
eyes.  Subsequent treatment records dated in September 1944 
reflect treatment for astigmatism.

On separation medical examination performed for separation 
purposes in October 1945, the veteran's cardiovascular system 
was normal, a chest X-ray study showed no significant 
abnormality, and his blood pressure was 124/68.

Post-service medical records are negative for a heart 
disability until the late 1970s.

By a letter dated in March 1948, a representative from 
Northern Liberties Hospital indicated that the veteran was 
treated for a gastrointestinal condition from March 1946 to 
November 1946.

At a June 1948 VA examination, the veteran's cardiovascular 
system was normal, and his blood pressure was 125/70.  At a 
July 1948 VA examination, his cardiovascular system was 
normal, and his blood pressure was 120/76.

A June 1950 VA chest X-ray study shows that the veteran's 
heart and great vessels were normal; the diagnostic 
impression was pulmonary tuberculosis.

In August 1950, the veteran submitted a claim for service 
connection for a chest condition, specifically pulmonary 
tuberculosis.  By a statement dated in January 1951, he 
asserted that he developed chest and back pain during 
service.  He related his current pulmonary tuberculosis to 
in-service chest pain. 

A January 1951 VA chest X-ray study shows that the heart was 
normal.

At a March 1951 VA examination, the veteran's cardiovascular 
system was normal, and his blood pressure was 120/80.

Service connection was established for tuberculosis in a May 
1951 RO decision.

A November 1956 VA chest X-ray study, performed to evaluate 
the veteran's tuberculosis, shows that the tuberculous 
process was inactive, and the chest otherwise appeared 
normal.  An April 1958 VA chest X-ray study notes that the 
heart was not enlarged.  A July 1961 chest X-ray study 
indicates that the tuberculosis was inactive, and the chest 
was otherwise normal.

At an October 1970 VA examination, a chest X-ray study showed 
inactive tuberculosis, with no other significant chest 
abnormality.

By a statement dated in April 1979, the veteran asserted that 
his in-service dizziness and blackouts were related to a 
duodenal ulcer.

By a letter dated in October 1979, a private physician, W.L. 
McKinney, M.D., indicated that he examined the veteran that 
day for the purposes of consideration of a property tax 
rebate based on disability.  He said the veteran reported 
that he was hospitalized in 1977 and treated for a possible 
heart attack, and reported he had hypertension and his heart 
skipped beats.  The veteran said he took medication for 
hypertension, and also had been advised to take nitroglycerin 
for chest pain, but rarely needed to take this medication.  
On examination, his blood pressure was 160/90 in the right 
arm, and 180/110 in the left arm, and heart sounds were 
normal, with normal rate, rhythm, and volume, and no audible 
murmurs or rubs.  An electrocardiogram showed a possible old 
anteroseptal infarction, with a normal tracing otherwise.  
The pertinent diagnoses were severe hypertension, coronary 
insufficiency, and a possible healed myocardial infarction. 

In a March 1980 decision, the RO granted entitlement to non-
service-connected disability pension benefits, partly based 
on the veteran's heart disability.

An April 1980 medical certificate, completed by a private 
physician, Dr. B. B. Geller, indicates that the veteran was 
treated for a variety of complaints from August 1965 to April 
1980.  He noted that the veteran had hypertension, and that 
he reported a history of hospitalization in 1944 for 
substernal pressure.  In an April 1980 note, Dr. Geller 
stated that the veteran was permanently disabled due to 
myocardial damage.

In April 1980, the veteran submitted a claim for service 
connection for a heart disability.  He asserted that during 
service, in 1944, he complained of grave chest pain and 
pressure and was hospitalized for this condition.  He 
reiterated this assertion in subsequent statements.

By a letter dated in December 1980, Dr. Geller indicated that 
the veteran currently had hypertension and possible 
coronary.

At a December 1980 VA examination, an electrocardiogram was 
within normal limits, and a chest X-ray study showed that the 
heart was normal in size and configuration, with no selective 
chamber dilatation.  The pertinent diagnosis was  vascular 
hypertension, primary type; cardiac status I with cardiac 
prognosis III. 

At a February 1981 VA examination, a chest X-ray study 
indicated that the heart was normal in size and shape, and an 
electrocardiogram indicated a diagnostic impression of a 
probable old inferior myocardial infarction, with a possible 
old anterior myocardial infarction.  The pertinent diagnoses 
were hypertension, poorly controlled, and probable old 
myocardial infarction, most likely due to arteriosclerotic 
heart disease.

By an affidavit dated in May 1981, another veteran, A. Marsh, 
stated that he was assisted by the veteran during service, 
and said that on one occasion, he visited the veteran's unit 
and was unable to see him as he was not available.  He said 
that members of the veteran's unit told him that the veteran 
was in a military hospital with back injuries and a possible 
heart attack.

In a February 1982 decision, the Board denied service 
connection for a heart disability.  Evidence submitted 
subsequent to this decision is summarized below.

In May 1987, the veteran submitted records dated in April 
1946 from Northern Liberties Hospital, reflecting that he was 
treated with penicillin for an unspecified condition, and 
that he was placed on dietary restrictions prior to an X-ray 
study.

VA medical records dated from 1986 to 1993 reflect diagnoses 
of various conditions, including hypertension, 
gastrointestinal complaints, and post-traumatic stress 
disorder (PTSD).  At a December 1989 VA examination, the 
veteran was diagnosed with hypertension and diabetes 
mellitus; his cardiovascular system was listed as normal.  At 
a January 1990 VA neurological examination, the veteran was 
diagnosed with organic brain syndrome due to cerebral 
atrophy, hypertension, and prior cerebrovascular accident 
(CVA).  A computed axial tomography (CAT) scan was planned.  
In a February 1990 addendum, the examiner changed the third 
diagnosis above to multifocal ischemic necrosis based on the 
results of a CAT scan report.  A September 1993 
electrocardiogram indicates a diagnostic impression of an old 
inferior and anterior septal wall infarction.

In June 1990 the veteran submitted copies of service 
documents including an identification card and a drivers 
license.

In a January 1992 decision, the Board established service 
connection for PTSD.

VA medical records dated from April 1994 to October 1994 
reflect treatment for hypertension, diabetes mellitus, 
obesity, coronary artery disease (CAD), and chronic 
obstructive pulmonary disease(COPD).  An October 1994 
treatment note shows that the veteran reported a history of 
myocardial infarctions in 1944 and 1950.

In May 1995, the veteran submitted an application to reopen a 
claim for service connection for a heart disability.

At a March 1996 VA examination performed to evaluate the 
veteran's need for aid and attendance, he was diagnosed with 
COPD, diabetes mellitus, CAD, hypertension, and degenerative 
joint disease.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, such as 
cardiovascular-renal disease including hypertension, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In the present case, a claim for service connection for a 
heart disability was previously denied by the Board in a 
February 1982 decision, and this decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New and material 
evidence means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the Board denied the claim for service connection for a 
heart disability in February 1982, it considered service 
medical records from the veteran's 1942-1945 active military 
service which showed that his cardiovascular system was 
normal.  Treatment notes dated in September 1944 reflect 
complaints of dizziness and blackouts; a heart disability was 
not diagnosed.  On medical examination performed for 
separation purposes in October 1945, the veteran's 
cardiovascular system was normal.  Service medical records 
are negative for a heart disability or hypertension.

Additional evidence considered at the time of the February 
1982 Board decision includes numerous post-service medical 
records which show no heart disability or hypertension until 
the late 1970s, more than three decades after service.  In 
1979 a private physician, Dr. McKinney, diagnosed severe 
hypertension, coronary insufficiency, and a possible healed 
myocardial infarction, and it was noted that the veteran 
reported a myocardial infarction in 1977.  Subsequent VA and 
private medical records dated until 1981 reflect diagnoses of 
hypertension and heart disabilities.  None of these medical 
records related the current cardiovascular conditions to 
service or showed that such conditions were manifested to a 
compensable degree within one year after separation.

Additional evidence considered at the time of the February 
1982 Board decision includes a May 1981 affidavit by A. Marsh 
which states that he was unable to visit the veteran at one 
point during service, as the veteran was away from his post.  
He stated that members of the veteran's unit told him he was 
hospitalized for back injuries and a possible heart attack.  
At the time of the February 1982 Board decision, the record 
also contained numerous statements by the veteran in which he 
asserted his heart condition began in service.

Since the February 1982 Board decision, the veteran has 
submitted a 1946 private medical record which relates that he 
was treated with penicillin for an unspecified condition.  
This evidence is cumulative, not new, as is relates to post-
service treatment for a gastrointestinal condition, evidence 
of which was associated with the file at the time of the 1982 
decision.  Moreover, such evidence is not material as it does 
not relate to treatment for a heart disability.  38 C.F.R. 
§ 3.156; Hodge, supra.  Likewise, the copies of service 
documents submitted in June 1990, while new, are also not 
material, as they do not relate to the issue on appeal and 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim. Id.

Additional evidence received since the February 1982 Board 
decision also includes VA medical records dated from 1986 to 
1996 which reflect treatment for a variety of conditions, 
including hypertension and CAD.  Such records are cumulative, 
not new, since previously considered evidence also showed a 
heart disability years after service.  The evidence also is 
not material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  While these medical records 
demonstrate the continued existence of a heart disability, 
they do not link such disorder with service.

The Board notes that some of the post-service medical records 
received since the 1982 Board decision relate that the 
veteran reported a history of an in-service myocardial 
infarction.  Such information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence and cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510 (1992) because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Reonal v. Brown, 5 Vet. App. 458 (1993).

Since the 1982 Board decision, the veteran has again asserted 
that he has a current heart disability which began during 
military service.  His assertions are not new as they are 
duplicative of his statements which were of record at the 
time of the prior final denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
veterans statements on diagnosis and etiology of his heart 
disease are also not material evidence, since he is a layman 
and has no competence to give a medical opinion on such 
matters.  Moray v. Brown, 5 Vet.App. 211 (1993).

The Board concludes that new and material evidence has not 
been submitted since the February 1982 Board decision which 
denied service connection for a heart disability.  Thus, the 
claim has not been reopened, and the February 1982 Board 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
a heart disability is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
